DETAILED ACTION

This action is in reply to Applicant’s response filed February 1, 2022.
Claims 1, 2, 11, 12, and 15 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[I]nstantiating, […], a plurality of workers associated with a computer-based simulation, wherein each worker […] is authoritative over one or more entity components […], and wherein each worker of the plurality of workers is associated with a bridge […]; determining, by a first worker of the plurality of workers, a command for an entity component […], wherein the first worker is not authoritative over the entity component, and wherein a second worker of the plurality of workers is authoritative over the entity component; determining, […]via a first bridge associated with the first worker, a second bridge associated with the second worker, […]; transmitting, by the first worker, to the second worker, via the first bridge associated with the first worker, and via the second bridge associated with the second worker, a request for the second worker to invoke the command on the entity component, […]; and receiving, by the first worker, from the second worker, and via the second bridge associated with the second worker, a response to the request to invoke the command, […]” as recited in claim 1 and when taken in the context of the claim as a whole was not uncovered in the prior art teachings.  Instructions for performing the above method as recited in claim 11 and the system for performing the above method as recited in claim 15, when taken in the context of each of the claims as a whole, was also not uncovered in the prior art teachings.  Dependent claims are allowed as they depend upon allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anastasi discloses synchronization of data for colliding bodies in a physics simulation engine.  Malenfant discloses a game rendering server which generates game screens for display.  Cahill discloses improved concurrency of users of a shared virtual environment.  Latoschik discloses an actor-entity architecture for interactive simulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192